DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-9 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as indicated above. 
Regarding Claim 4, claim 4 recites the limitations “optimal wavelength” and “optimal power level”. The term “optimal” in claim 4 is relative term which render the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the claims do not define under what condition(s) a wavelength and a power level are considered to be “optimal”.
Regarding Claim 6, claim 6 recites the limitation “optimal angles”. The term “optimal” in claim 6 is relative term which render the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the claims do not define under what condition(s) an angle considered to be “optimal”.

Regarding Claim 11, claim 11 recites numerous instances of the terms “optimize” and “optimal” (“optimizing optical communication”, “optimal angles”, “optimize optical communication”). The terms “optimize” and “optimal” in claim 11 are relative terms which render the claim indefinite. The terms “optimize” and “optimal” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the claims do not define under what condition(s) optical communication is considered to be “optimize[d]”, or what angles are considered to be “optimal”.
Claims 12-21 depend from claim 11 and are therefore rejected for the same reason(s) of indefiniteness as indicated above. 
Regarding Claim 14, claim 14 recites the limitations “optimal wavelength” and “optimal power level”. The term “optimal” in claim 14 is relative term which render the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Regarding Claim 16, claim 16 recites the limitation “optimal angles”. The term “optimal” in claim 6 is relative term which render the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the claims do not define under what condition(s) an angle considered to be “optimal”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 6, claim 6 recites, “The method of claim 1, wherein the optimal angles for the array of micromirrors are determined based on the predetermined route and the determined location of the at least one infrastructure unit along the predetermined route.” 
Regarding Claim 16, claim 16 recites, “The system of claim 11, wherein the optimal angles for the array of micromirrors are determined based on the predetermined route and the determined location of the at least one infrastructure unit along the predetermined route.” However, claim 11 already recites the limitations “determine optimal angles for the array of micromirrors based on the predetermined route and the determined location of the at least one infrastructure unit” and “at least one infrastructure unit along the predetermined route”. Thus, claim 16 fails to further limit claim 11, as it does not contain any new limitations which are not already recited in claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5-11, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed US 2008/0161986 A1 (hereinafter Breed) in view of Segura et al. US 2018/0041279 A1 (hereinafter Segura).
Regarding Claim 11, Breed teaches a system for optimizing optical communication for autonomous vehicles (Abst.; “a communications system in each vehicle to communicate with other vehicles. The communications systems transmit the position of each vehicle to other vehicles”, Par. 23; “All forms of information and methods of communication to and between vehicles are contemplated including direct communication with stationary and moving satellites, communication with fixed earth-based stations using infrared, optical, terahertz, radar, radio and other segments of the electromagnetic spectrum, direct or indirect communication with the internet and inter-vehicle communication”, Par. 149; Par. 296; Par. 301; “a Kalman filter is used to optimize the data from the inertial reference unit as well as other input sources of data, signals or information”, Par. 528), comprising: a processing circuitry (Par. 32; Par. 145-146; Par. 203; Par. 527); and a memory (Par. 516-517), the memory containing instructions that, when executed by the processing circuitry, configure the system to: determine a predetermined route of a vehicle (Abst.; Route Guidance, Par. 417-418; “providing a vehicle travel management system which monitors the location of vehicles in a travel lane and the location of the travel lane; creating dedicated travel lanes for vehicles equipped with the vehicle travel management system; and managing travel of vehicles in the dedicated travel lanes to maximize travel speed of the vehicles and minimize collisions between the vehicles”, Claim 1) equipped with an optical communication device (OCD) (Abst.; “a 
Breed does not teach the optical communication device including an array of micromirrors; determining optimal angles for the array of micromirrors; and adjust the array of micromirrors based on the determined optimal angles. However, Segura teach an optical communication device (Abst.; Fig. 2) including an array of micromirrors (214, fig. 2; a micro-electro-mechanical system (MEMS), the multi-axis optical steering system 214 may include an array of fast steering mirrors or an optical phase array (OPA), Par. 37); determining optimal angles for the array of micromirrors (the multi-axis optical steering system 214 may be associated with a beam angle steering range and may use the position error 230 and the position of the transmit/receive target 110 to steer the corresponding optical beam 20 toward the transmit/receive target 110, Par. 37; Par. 45; Par. 7); and adjust the array of micromirrors based on the determined optimal angles (the multi-axis optical steering system 214 may be 
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Breed to include the features: the optical communication device including an array of micromirrors; determining optimal angles for the array of micromirrors; and adjust the array of micromirrors based on the determined optimal angles, because this allows the system to direct each optical beam based on a corresponding position error towards a corresponding transmit/receive target.
Regarding Claim 15, Breed as modified by Segura teaches the system of claim 11, wherein the system is further configured to: anticipate an upcoming at least one infrastructure unit based on a current vehicle speed and current vehicle location along the predetermined route (Breed, 5.4 Anticipatory Sensing, “A key to anticipating accidents is to be able to recognize and categorize objects that are about to impact a vehicle as well as their relative velocity… by knowing the location and velocity of other vehicles, for those cases where an accident cannot be avoided, the RtZF.RTM. system will in general be able to anticipate a crash”, Par. 244-248).
Regarding Claim 16, Breed as modified by Segura teaches the system of claim 11, wherein the optimal angles for the array of micromirrors are determined based on the predetermined route and the determined location of the at least one infrastructure unit along 
Regarding Claim 17, Breed as modified by Segura teaches the system of claim 11, wherein the system is further configured to: adjust at least one of a yaw, a pitch, and a roll of the array of micromirrors (Segura, MEMS adjusted along multiple axes [although not explicitly stated in Segura, it is inherent the axis of rotation in three-dimensional space are yaw, pitch, and roll, i.e. vertical, lateral, and longitudinal], Abst.; Par. 37; Par. 45).
Regarding Claim 18, Breed as modified by Segura teaches the system of claim 11, wherein the system is further configured to: adjust the array of micromirrors based on previously collected travel data from at least one of: the vehicle and other vehicles that previously travelled along the predetermined route (Breed, “a vehicle can precisely determine its location within about two centimeters relative to the MIR, RFID tags or radar and reflectors and since the precise location of these devices has previously been recorded… Each vehicle that has recently passed through a PPS triad now becomes a differential GPS station for as long as the satellite locks are maintained assuming a perfect clock on-board the vehicle and a stable ionosphere. Therefore, through inter-vehicle communications, all vehicles in the vicinity can also significantly improve their knowledge of their position accuracy”, Par. 179; “The neural network 63 has been previously trained on a library of images that can involve as many as one million such images”, Par. 536; “The travel management may entail establishing and maintaining communications between the vehicles with the movement of the vehicles being coordinated to enable a minimal distance between adjacent vehicles in the dedicated travel 

Regarding Claim 20, Breed as modified by Segura teaches the system of claim 11, wherein the OCD includes an emitter configured to transmit a first signal for communication with other vehicles and a second signal for communication with at least one infrastructure unit (individual signals may be transmitted to other vehicles, or to control stations, Abst.; “a communications system in each vehicle to communicate with other vehicles.”, Par. 23; “All forms of information and methods of communication to and between vehicles are contemplated including direct communication with stationary and moving satellites, communication with fixed earth-based stations using infrared, optical, terahertz, radar, radio and other segments of the electromagnetic spectrum, direct or indirect communication with the internet and inter-vehicle communication”, Par. 149; “Transmitters are provided, for example at fixed locations and/or in vehicles or other moving objects”, Par. 201-209; Par. 296; Par. 301; “The supervisory travel management system would monitor the position of all vehicles able to communicate with it, and optionally their speed, and in preferred combination with data about the travel lanes the vehicles are traveling on, manage the movement of all of the vehicles. This may involve directing instructions to each vehicle, to be received by the communications system of each vehicle, which are implemented by the vehicle control system to move the vehicle, e.g., at a set speed and in a set direction”, Par. 280; “a communication system 234 arranged in each vehicle 230 and coupled to the sensor system 232 therein for 
Breed does not specifically teach a dual wavelength emitter configured to transmit a first wavelength and a second wavelength. However, However, Segura teach an optical communication device (Abst.; Fig. 2) including a dual wavelength emitter configured to transmit a first wavelength and a second wavelength, the first wavelength transmitted to a first target and the second wavelength transmitted to a second target (the optical transceiver is configured to transmit/receive a plurality of optical feeds. Each optical feed may have a different wavelength, Par. 5; dedicated wavelengths to separate transmit/receive targets 110, Par. 25-26; Par. 37; Par. 45), because this allows the system to simultaneously direct multiple optical beams towards a corresponding transmit/receive target using wavelength multiplexing (Abst.; Par. 4-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breed as modified by Segura to include a dual wavelength emitter configured to transmit a first wavelength and a second wavelength, because this allows the system to simultaneously direct multiple optical beams towards a corresponding transmit/receive target (i.e. other vehicles and at least one instructor unit) using wavelength multiplexing.
Regarding Claim 21, Breed as modified by Segura teaches the system of claim 11, wherein the OCD transmits vehicle optical communications and infrastructure optical communications (individual signals may be transmitted to other vehicles, or to control stations, Abst.; “a communications system in each vehicle to communicate with other vehicles.”, Par. 23; 
Breed does not specifically teach the OCD includes at least one filter configured to control wavelengths emitted from the OCD such that the vehicle optical communications are transmitted over a first filtered wavelength, and the infrastructure optical communications are transmitted over a second filtered wavelength. However, However, Segura teach an optical communication device (Abst.; Fig. 2) including at least one filter (dichroic mirror 212, Fig. 2; the dichroic mirror is operative as an optical filter that permits the spectral band associated with the beacon signals to pass therethrough and reflects the spectral band associated with the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breed as modified by Segura to include at least one filter configured to control wavelengths emitted from the OCD such that the vehicle optical communications are transmitted over a first filtered wavelength, and the infrastructure optical communications are transmitted over a second filtered wavelength, because this allows the system to simultaneously direct multiple optical beams towards a corresponding transmit/receive target (i.e. other vehicles and at least one instructor unit) using wavelength multiplexing.
Regarding Claims 1 and 5-9, method claims 1 and 5-9 are drawn to a method of using a device the same as claimed in apparatus claims 11 and 15-19. As such, the limitations of claims 
Regarding Claim 10, claim 10 is drawn to a non-transitory computer readable medium storing instructions executable to perform a process the same as that claimed in method claim 1 and apparatus claim 11. As such, the limitations of claim 10 correspond to limitations of claims 1 and 11, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed as modified by Segura, and further in view of Brown US 2021/0302621 A1 (hereinafter brown).
Regarding Claim 12, Breed as modified by Segura teaches the system of claim 11.
Breed as modified by Segura does not teach wherein communication handoffs between the vehicle and multiple infrastructure units is executed based on optical signal strength and route location. However, Brown teaches a system for autonomous vehicles (Par. 95) wherein communication handoffs between the vehicle and multiple infrastructure units is executed based on optical signal strength and route location (A communications handoff of the UAV from the first communications station 3201a to the second communications station 3201b may be executed… The UAV may make a determination as to which of the communications stations 3201a or 3201b it will communicate with or will primarily communicate with (for instance, based on signal strengths of received signals from one or more of the stations, based on flight route and station locations, based on current or expected UAV location, or other factors), Par. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breed as modified by Segura wherein communication handoffs between the vehicle and multiple infrastructure units is executed based on optical signal strength and route location, because this allows the vehicle to optimize communication along a path of travel as it gets closer to/further from different communication stations.
Regarding Claim 13, Breed as modified by Segura and Brown teaches the system of claim 12, wherein the communication handoffs are based on machine learning techniques including at least one of: a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering (Brown, An edge intelligence powered platform is provided. Systems of the present disclosure may employ an edge intelligence paradigm that at least a portion of the data processing can be performed at the edge. In some instances, a machine learning model may be built and trained on the cloud and run on the edge device or edge system (e.g., hardware accelerator), Par. 425; “The machine learning algorithm may comprise one or more of the following: a support vector machine (SVM), a naïve Bayes classification, a linear regression, a quantile regression, a logistic regression, a random forest, a neural network, a gradient-boosted decision tree, or another supervised or unsupervised machine learning algorithm”, Par. 430; Breed also suggests the use of machine learning techniques including neural networks to perform system functions, Par. 81-100; Par. 535-536).
.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed as modified by Segura, and further in view of Miyata et al. US 6934433 B2 (hereinafter Miyata).
Regarding Claim 14, Breed as modified by Segura teaches the system of claim 11.
Breed does not explicitly teach wherein the system is further configured to: determine an optimal wavelength and an optimal power level for transmission signals from the OCD; and adjust the array of micromirrors based on the determined optimal wavelength and the optimal power level. However, Breed does teach that it is desirable to design optical emitters of the system to have an optimal wavelength and an optimal power level for transmission (Typically, it will operate in the eye-safe portion of the infrared spectrum for safety reasons, that is, at wavelengths above 1.4 microns, Par. 135; an IR frequency can be chosen in the eyesafe part of the spectrum. This will permit higher transmitted power to be used which, especially when used with range gating, will permit the penetration of a substantial distance through fog, rain or snow, Par. 147; “A laser operating in the infrared part of the electromagnetic spectrum avoids the eye danger problem, provided the frequency is sufficiently far from the visible, and, since it will not be seen, it will not be annoying”, Par. 213; “Of particular importance is the use of a high powered eye-safe laser radar such as a 30 to 100 watt laser diode in an expanded beam form to penetrate fog, rain and snow through the use of range gating”, Par. 239), because selecting a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Breed as modified by Segura to include the features: determine an optimal wavelength and an optimal power level for transmission signals from the OCD; and adjust the array of micromirrors based on the determined optimal wavelength and the optimal power level, because selecting a high-power infrared wavelength allows for transmission able to penetrate fog, rain and snow while sill ensuring eye safety, and because this allows orientation of the mirrors to be controlled with high accuracy immediately after starting of control operations.
Regarding Claim 4, method claim 4 is drawn to a method of using a device the same as claimed in apparatus claim 14. As such, the limitations of claim 4 correspond to limitations of claim 14, and is therefore rejected for the same reason(s) of obviousness as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.